IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


LEON LEWIS,                                 : No. 27 EM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
PHILADELPHIA COUNTY,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to the extent

it seeks a writ of mandamus compelling adjudication of Petitioner’s pending PCRA

petition, are GRANTED.      The Court of Common Pleas of Philadelphia County is

DIRECTED to adjudicate Petitioner’s pending filing within 90 days.

      The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.